                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         EDCV 18-01725-AS                                               Date    October 22, 2019
 Title            C.A.M. v. Nancy Berryhill, Acting Commissioner of Social Security




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE


      On August 17, 2018, Plaintiff C.A.M., by and through guardian ad litem Carolyn
Givan Medina, filed a Complaint for Review of Social Security Decision. (Docket Entry
Nos. 1-2, 8).

     On February 4, 2019, Defendant filed an Answer and the Certified Administrative
Record. (Docket Entry Nos. 21-22).

     On December 7, 2018, Plaintiff filed a request for an extension of time to file a
motion for summary judgment. (Docket Entry No. 18).

      On April 15, 2019 and May 23, 2019, the Court issued Orders granting the parties’
requests for additional time to file their joint stipulation. See Docket Entry Nos. 24, 26.

     On June 25, 2019, the Court granted Plaintiff’s counsel’s motion to withdraw as
counsel for Plaintiff and gave Plaintiff, by and through guardian ad litem Carolyn Givan
Medina, thirty (30) days to retain substitute counsel. (Docket Entry No. 32).

       On August 29, 2019, the Court granted the request by Plaintiff, by and through
guardian ad litem Carolyn Givan Medina, to proceed pro se, and ordered Plaintiff to file “a
motion for summary judgment within 45 days of service of Defendant’s Answer and the
Certified Administrative Record. (Docket Entry No. 36). On the same date, Defendant filed
a notice regarding service of the answer and certified administrative record on Plaintiff’s
guardian ad litem. (Docket Entry No. 35).
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       EDCV 18-01725-AS                                             Date   October 22, 2019
 Title          C.A.M. v. Nancy Berryhill, Acting Commissioner of Social Security

      Plaintiff’s motion for summary judgment was due by October 14, 2019 (45 days
following the service of the Defendant’s Answer and Certified Administrative Record in
August 29, 2019). To date, Plaintiff has failed to file the required motion for summary
judgment, seek an extension of time to do so, or otherwise communicate with the Court.

      The Court, on its own motion, orders Plaintiff to show cause, in writing, no later than
November 12, 2019, why this action should not be dismissed for lack of prosecution. See
Link v. Wabash R. Co., 370 U.S. 626 (1962) (Court has inherent power to dismiss for lack
of prosecution on its own motion). Plaintiff may file a motion for summary judgment or
Declaration in response to this Order to Show Cause no later than November 12, 2019.

     In addition, Plaintiff may instead request a voluntary dismissal of this action
pursuant to Fed.R.Civ.P. 41(a). A Notice of Dismissal form is attached for Plaintiff’s
convenience.

      Plaintiff is expressly warned that failure to file a timely response to this Order
to Show Cause might result in the dismissal of this action with prejudice for failure to
comply with Court orders and for failure to prosecute. See Fed.R.Civ.P.41(b).

                                                                                    0       :     00
                                                          Initials of Preparer            AF




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 2 of 2
